Sears, Justice.
Because the appellant, Etheridge King, an inmate, failed to use a form promulgated by the Administrative Office of the Courts in preparing his complaint,1 and because the clerk of superior court, contrary to the requirements of OCGA § 9-10-14 (b), accepted King’s complaint for filing even though King did not use the proper form, we conclude that the trial court did not err in dismissing King’s action without prejudice.

Judgment affirmed.


All the Justices concur, except Thompson, J, not participating.


 OCGA § 9-10-14 (a), (b). See Heaton v. Lemacks, 266 Ga. 189 (466 SE2d 7) (1996).